Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/23/2020 has been placed in record and considered by the examiner. 


Terminal Disclaimer
The terminal disclaimer filed on 02/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent 10,631,282 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to path optimization based on reducing dominating set membership to essential parent devices.

Applicant’s independent claim 1 recites, inter alia, a communication apparatus, with a structure as defined in the specification (pages 15-21) including wherein the first downlink control signal includes first resource allocation information related to one of the uplink component carrier and  a decoder, which is coupled to the receiver and which, in operation, decodes the first downlink control signal and the second downlink control signal based on a payload size; wherein, for the first downlink control signal, the payload size is determined based on a larger one of a number of information bits related to the first downlink component carrier and a number of information bits related to the uplink component carrier;.
Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.

Independent claim 5 is interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the document filled 02/02/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murray, Tomas et al.	US 20040162673 A1	Communications device for conveying geographic location information over capacity constrained wireless systems
Iacono; Ana Lucia et al.	US 20060092887 A1	Apparatus and methods for determination of gain factors for wireless communication transmission power
Murray; Tomas et al.	US 20080197992 A1	Method and system for remotely monitoring the operations of a vehicle
Chin; Tom et al.	US 20090285164 A1	METHODS AND SYSTEMS OF IMPROVED SUCCESS RATE FOR DECODING DOWNLINK MAP AND UPLINK MAP IES IN MOBILE WIMAX MOBILE


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        



/UN C CHO/Supervisory Patent Examiner, Art Unit 2413